Title: To George Washington from Lieutenant Colonel Tench Tilghman, 19 February 1778
From: Tilghman, Tench
To: Washington, George



Dear Sir
Trenton [N.J.] 19th Feby 1778

I was not able to get over to this place till late on Tuesday afternoon on account of the Ice. I found that the Governor had, upon the Rect of your first letter, obtained a special act to impress teams and to send them out of the State. As I knew there was not much dependance to be put upon the Returns of Commissaries, I employed myself Yesterday, in pushing forward about 50 Barrels of pork which I found here and then endeavouring to come at a true State of the Magazines in this province. They are as follow.

        
            
            Fish
            BblsPork
            Bread
            
          
          
            Trenton
            671
            120
            60 
            
          
          
            Bordentown
            
            
            130 
            
          
          
            Rackless Town
            
            100
            
            
          
          
            Cranberry
            
            60
            
            
          
          
            Black Horse
            
            120
            
            
          
          
            Pitts Town
            
            say  50
            a quantity of Bread
          
          
            
            671
            450
            190 
            
          
        
The 120 Barrels of Pork returned at this place are now in the Waggons and will go off as soon as the Horses are shod. The small quantities at the other places are coming in and will be sent on as quick as possible. Not a Barrel of Fish or Bread shall be loaded till the pork is all gone.
As the Assembly is now sitting here, I have had an opportunity of conversing with Gentlemen from every part of this province, who all agree that the failure in the Commissary’s department has been intirely owing to neglect. Ten thousand Barrels of pork might have been as easily collected as one thousand which has been the extent of the purchase and one half of that trifling quantity has been consumed at the small ports here, by the sailors at Bordentown and the Commissaries and Quarter Masters themselves, who like Locusts oppress the people and consume what they gather up. In short Sir the complaints against the underlings in these two departments are universal. there is

not a Cross Road, or a Village of three houses but a deputy Commissary and Quarter Master is fixed there, to do nothing—As there were no purchasers of provisions in all this Country but two or three, the farmers salted up as much of their meat as they could, and now have it by them, two or three Barrels in a place. I met the Governor and Council of Safety last Evening and beggd of them to endeavour to fall upon some ways and means of getting this pork out of the hands of private people. The Governor intends this day to propose to the Assembly to appoint proper persons in each County to purchase up all provisions from private people for continental use, and to vest those persons with powers to seize what the disaffected or avaricious hold back. The Legislature are in a proper temper to do every thing for the good of the service, and I make no doubt but the thing will be done. This Country is exhausted of Cattle. Hug and Morris the purchasers in this district are gone down to glean what few remain.
I have not mentioned Flour because the Country is full of it, and the only difficulty will be to get it drawn to the Army.
As every thing will be in a proper train by the Morning to move on this scanty pittance of provision, I shall return to Camp then, if no new obstructions turn up in the Course of the day. People here begin to think freely and speak freely of Men and Measures. The designs of the faction are seen thro’ and the authors reprobated, as I am told by all Ranks of people. I am with sincerest Esteem Yr Excellency’s most obt Servt

Tench Tilghman


P.S. Colo. Cox is gone over to Camp. He is active and well acquainted with this Country, and would be a very proper to employ to put up provision.

